 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:19-mj-0005-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING; AND ORDER THEREON
14    MARK BATTLES,
15                      Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for February
19
     25, 2020. To date, Defendant has complied with all the terms of unsupervised probation and paid
20
     his fine of $1,000, as ordered by this Court on March 19, 2019.
21
            .
22

23
            Dated: February 18, 2020                            /S/ Susan St. Vincent
24                                                              Susan St. Vincent
                                                                Legal Officer
25
                                                                Yosemite National Park
26
27

28
                                                      1
 1

 2
                                           ORDER
 3
              Upon application of the United States, good cause having been shown therefor, IT IS
 4   HEREBY ORDERED that the review hearing scheduled for February 25, 2020 in the above-
 5   referenced matter, United States v. Battles, 6:19-mj-0005-JDP, is vacated.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      February 21, 2020
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
